Citation Nr: 1411628	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for vitiligo.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1999 to October 2003 and February 2004 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that awarded service connection for vitiligo and assigned a 0 percent rating, effective from December 21, 2010.  

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript is in the claims file.

In a June 2013 rating decision, the RO awarded an increased rating of 10 percent for vitiligo, effective December 21, 2010.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDING OF FACT

The Veteran's vitiligo is assigned a 10 percent rating, which is the maximum evaluation authorized under Diagnostic Code 7823.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for vitiligo have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7823 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With respect to VA's notice obligations, because the matter at issue concerns an appeal of an initial rating for vitiligo, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).   

The Board also finds duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and post-service VA treatment records (dated from March 2009 to March 2013) and private treatment records have been obtained.  The Veteran was also afforded VA examinations in April 2011 and March 2013.  The resulting reports are found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  

Further concerning the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that a presiding Veterans Law Judge or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding Veterans Law Judge or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the Veterans Law Judge fully explained the issue on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms and treatment history.  

Analysis 

The Veteran seeks a higher evaluation for his service-connected vitiligo.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2013).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7823, a maximum 10 percent rating is assignable for vitiligo if exposed areas of the skin are affected.  38 C.F.R. § 4.118.  In this case, the Veteran testified at the May 2013 Travel Board hearing that he had vitiligo on his feet and groin areas.  He stated that there was no pain or itching associated with his vitiligo; just discoloration.  Treatment records from Legacy Urgent Care show that he had vitiligo on his penis.  The Veteran had a VA examination in April 2011.  It was noted that he had vitiligo, manifested only by loss of skin pigment, on exposed areas affecting the forearms and non-exposed areas affecting his genitalia and outer aspects of his feet.  In an August 2011 addendum, the examiner stated that the Veteran had 0 percent exposed areas affected and the percent of the entire body affected was estimated at 12 percent.  On VA examination in March 2013, it was noted that the Veteran had vitiligo on exposed areas affecting the right forearm and non-exposed areas affecting both axillary areas, left and right scrotal areas, perianal areas and both dorsal part of his feet.  Total body area affected was determined to be between 20 and 40 percent whereas total exposed area affected was less than 5 percent.  Accordingly, the RO then granted the Veteran a 10 percent disability rating for his vitiligo, which represents the maximum possible schedular rating for vitiligo.  See Diagnostic Code 7823.  Consequently, a rating higher than that already assigned by the RO is not warranted under these criteria.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected vitiligo to be fully contemplated by the rating criteria.  The symptom is skin discoloration, which as noted above, is the very thing addressed by the criteria (DC 7823).  The Veteran testified that there were no symptoms, such as pain or itching, associated with his vitiligo; just lightened skin.  He has not complained of any other symptoms associated with his vitiligo, nor are any other symptoms shown by the medical evidence.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  In reaching this conclusion, the Board notes that Veteran has reported that he has erectile dysfunction associated with embarrassment from his vitiligo; however, the RO has separately awarded service connection for this disability.  The Veteran's mother also stated that he is frustrated and depressed about his vitiligo; however, the Veteran is also separately service connected and rated for a psychiatric disorder.   

ORDER

Entitlement to a higher initial rating in excess of 10 percent for vitiligo is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


